As filed with the Securities and Exchange Commission on September 14, 2007 File Nos. 33-97598 and 811-09102 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No.36 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.38 x (Check appropriate box or boxes) iShares,® Inc. (Exact Name of Registrant as Specified in Charter) c/o State Street Bank and Trust Company 200 Clarendon Street Boston, MA 02116 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code: (415)597-2000 The Corporation Trust Company 300 E. Lombard Street Baltimore, MD 21202 (Name and Address of Agent for Service) With Copies to: MARGERY K. NEALE, ESQ. BENJAMIN J. HASKIN, ESQ. KEVIN D. SMITH, ESQ. WILLKIE FARR& GALLAGHER LLP WILLKIE FARR& GALLAGHER LLP BARCLAYS GLOBAL INVESTORS, N.A. 787 SEVENTH AVENUE 1875 K STREET, N.W. 45 FREMONT STREET NEW YORK, N.Y. 10019-6099 WASHINGTON, D.C. 20006-1238 SAN FRANCISCO, CA 94105 It is proposed that this filing will become effective (check appropriate box): ¨Immediately upon filing pursuant to paragraph (b) x On October 16, 2007 pursuant to paragraph (b) ¨60 days after filing pursuant to paragraph (a)(1) ¨On (date) pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 36 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying until October 16, 2007, the effectiveness of the registration statement for the iShares MSCI BRIC Index Fund, iShares MSCI Chile Index Fund and iShares MSCI Israel Index Fund filed in Post-Effective Amendment No. 34 on July 3, 2007, pursuant to paragraph (a) of Rule 485 under the 1933 Act. This Post-Effective Amendment No. 36 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 34. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No.36 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on the 14th day of September, 2007. By: /s/ Michael Latham Michael Latham President Date: September 14, 2007 Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 36 to the Registration Statement has been signed below by the following persons in the capacity and on the dates indicated. By: Lee T. Kranefuss* Trustee Date: September 14, 2007 John E. Martinez* Trustee Date: September 14, 2007 George G. C. Parker* Trustee Date: September 14, 2007 Cecilia H. Herbert* Trustee Date: September 14, 2007 Charles A. Hurty* Trustee Date: September 14, 2007 John E. Kerrigan* Trustee Date: September 14, 2007 Robert H. Silver* Trustee Date: September 14, 2007 /s/ Michael Latham Michael Latham President Date: September 14, 2007 /s/ Geoffrey D. Flynn Geoffrey D. Flynn Treasurer Date: September 14, 2007 *By: /s/ Michael Latham Michael Latham Attorney in fact Date: September 14, 2007 * Power of Attorney, dated April 19, 2007, for Robert H. Silver is incorporated herein by reference to Post-Effective Amendment No. 79, filed April 27, 2007. Power of Attorney, dated August25, 2006, for Lee T. Kranefuss is incorporated herein by reference to Post-Effective Amendment No.53. Powers of Attorney, dated February22, 2006, for Cecilia H. Herbert, John E. Kerrigan, John E. Martinez and George G.C. Parker are incorporated herein by reference to Post-Effective Amendment No.43, filed April17, 2006 (“PEA No.43”). Power of Attorney, dated February25, 2006, for Charles A. Hurty is incorporated herein by reference to PEA No.43.
